Name: Commission Regulation (EEC) No 1452/80 of 4 June 1980 repealing the anti-dumping duty on hardboard imported into Ireland and originating in Czechoslovakia and Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/ 12 Official Journal of the European Communities 11 . 6 . 80 COMMISSION REGULATION (EEC) No 1452/80 of 4 June 1980 repealing the anti-dumping duty on hardboard imported into Ireland and origi ­ nating in Czechoslovakia and Poland from the exporting countries including Czechoslo ­ vakia and Poland ; Whereas, in this context, the Irish authorities requested, in accordance with Article 14 of Regulation (EEC) No 3017/79, that the anti-dumping duty existing in Ireland be reviewed ; Whereas this review shows that the acceptance of the price undertakings makes it unnecessary to retain the duties on hardboard entering Ireland from Czechoslo ­ vakia and Poland, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 14 thereof, After consulting the Advisory Committee set up under that Regulation , Whereas, by the Order dated 28 June 1977 (SI No 199 of 1977), the Irish Government imposed an anti ­ dumping duty at the rate of £ Irl 11 per 100 square metres for hardboard originating in Czechoslovakia and at the rate of £ Irl 10 per 100 square metres for hardboard originating in Poland ; Whereas, on 30 November 1978 , the Commission published a notice in the Official Journal of the Euro ­ pean Communities (2 ) of the initiation of an anti ­ dumping procedure on fibre building board origi ­ nating in inter alia Czechoslovakia and Poland ; Whereas this procedure has resulted in the acceptance by the Commission of satisfactory price undertakings HAS ADOPTED THIS REGULATION . Article 1 The anti-dumping duty imposed by the Irish Govern ­ ment on hardboard originating in Czechoslovakia and Poland is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 339, 31 . 12 . 1979, p. 1 . (2) OJ No C 286, 30 . 11 . 1978 , p. 11 .